                                    Case 5:18-cv-01603-EJD Document 55 Filed 01/18/19 Page 1 of 3


                                 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
                             1   MARC D. KATZ (Cal. Bar No. 189534)
                                 katzma@sec.gov
                             2   SUSAN F. LA MARCA (Cal. Bar No. 215231)
                                 lamarcas@sec.gov
                             3   JESSICA W. CHAN (Cal. Bar No. 247669)
                                 chanjes@sec.gov
                             4   RAHUL KOLHATKAR (Cal. Bar No. 261781)
                                 kolhatkarr@sec.gov
                             5
                                 Attorneys for Plaintiff
                             6   SECURITIES AND EXCHANGE COMMISSION
                                 44 Montgomery Street, Suite 2800
                             7   San Francisco, CA 94104
                                 Telephone:     (415) 705-2500
                             8
                                 JEFFREY B. COOPERSMITH (Cal. Bar No. 252819)
                             9   KELLY GORTON (Cal. Bar No. 300978)
                                 STEPHEN RUMMAGE (Admitted Pro Hac Vice)
                            10   BENJAMIN J. BYER (Admitted Pro Hac Vice)
                                 AMANDA MCDOWELL (Admitted Pro Hac Vice)
                            11   MAX HENSLEY (Admitted Pro Hac Vice)
DAVIS WRIGHT TREMAINE LLP




                                 DAVIS WRIGHT TREMAINE LLP
                            12   505 Montgomery Street, Suite 800
                                 San Francisco, CA 94111
                            13   Telephone:     (415) 276-6500
                                 Email: jeffcoopersmith@dwt.com; kellygorton@dwt.com;
                            14          steverummage@dwt.com; benbyer@dwt.com;
                                        amandamcdowell@dwt.com; maxhensley@dwt.com
                            15   Attorneys for Defendant RAMESH BALWANI
                            16
                                                     IN THE UNITED STATES DISTRICT COURT
                            17
                                                    THE NORTHERN DISTRICT OF CALIFORNIA
                            18
                                                                SAN JOSE DIVISION
                            19

                            20   SECURITIES AND EXCHANGE                       Case No. 5:18-cv-01603-EJD
                                 COMMISSION,
                            21                                                 [PROPOSED] STIPULATED ORDER
                                             Plaintiff,                        REGARDING THIRD-PARTY
                            22                                                 DISCOVERY
                                       vs.
                            23
                                 RAMESH “SUNNY” BALWANI,
                            24
                                             Defendant.
                            25

                            26

                            27

                            28

                                                                           1
                                 [PROPOSED] STIPULATED ORDER REGARDING THIRD-PARTY DISCOVERY
                                 Case No. 5:18-cv-01603-EJD
                                     Case 5:18-cv-01603-EJD Document 55 Filed 01/18/19 Page 2 of 3


                             1          Pursuant to the Court’s January 14, 2019 Order, Plaintiff Securities and Exchange
                             2   Commission (“SEC”) and Defendant Ramesh Balwani have met and conferred, and hereby agree
                             3   and stipulate to the following:
                             4      1. Civil discovery is stayed, pursuant to the Court’s January 14, 2019 Order, due to the lapse
                             5          in appropriations for the SEC. SEC counsel will notify the Court and defense counsel
                             6          when they are again able to fully participate in this case, at which point the stay will no
                             7          longer be in effect.
                             8      2. Notwithstanding the foregoing, the following civil discovery may still proceed during the
                             9          stay:
                            10              a. Mr. Balwani may continue to negotiate with non-governmental third parties
                            11                  regarding the production of documents pursuant to outstanding document
DAVIS WRIGHT TREMAINE LLP




                            12                  subpoenas;
                            13              b. Mr. Balwani may continue to receive documents responsive to existing subpoenas
                            14                  to produce documents pursuant to Fed. R. Civ. P. 45 served on governmental third
                            15                  parties (subject to those entities’ availability during the lapse in appropriations)
                            16                  and non-governmental third parties, however, no litigated disputes or stipulated
                            17                  protective orders shall be submitted to the Court;
                            18              c. Mr. Balwani may serve new subpoenas to produce documents pursuant to Fed. R.
                            19                  Civ. P. 45 on non-governmental third-parties; and
                            20              d. Mr. Balwani may continue to work with non-governmental third parties to
                            21                  determine their future availability for depositions, but no depositions may be
                            22                  scheduled while the stay is in effect.
                            23

                            24          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                            25

                            26   DATED: January 17, 2019                               Respectfully submitted,
                            27

                            28

                                                                                   1
                                 [PROPOSED] STIPULATED ORDER REGARDING THIRD-PARTY DISCOVERY
                                 Case No. 5:18-cv-01603-EJD
                                    Case 5:18-cv-01603-EJD Document 55 Filed 01/18/19 Page 3 of 3


                             1                                             /s/ Susan F. LaMarca
                             2                                             Marc D. Katz
                                                                           Susan F. LaMarca
                             3                                             Attorneys for Plaintiff
                                                                           SECURITIES AND EXCHANGE
                             4                                             COMMISSION
                             5

                             6
                                                                           /s/ Jeffrey B. Coopersmith
                             7
                                                                           Jeffrey B. Coopersmith
                             8                                             DAVIS WRIGHT TREMAINE, LLP
                                                                           Attorney for Defendant
                             9                                             Ramesh “Sunny” Balwani

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                            13

                            14

                            15

                            16         DATED:   1/18/2019

                            17                                              United States District Judge
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                       2
                                 [PROPOSED] STIPULATED ORDER REGARDING THIRD-PARTY DISCOVERY
                                 Case No. 5:18-cv-01603-EJD
